department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil via facsimile first class mail cc tege eoeg et2 genin-126054-02 reference qualified_transportation_fringe_benefits dear this letter responds to your correspondence dated date requesting that we determine whether or not parking with a single occupancy vehicle at or near an employer’s place of business is qualified_parking that may be subject_to pretax compensation reductions as provided in internal_revenue_code code sec_132 as a general matter the internal_revenue_service is not able to provide binding legal advice applicable to a particular taxpayer unless the procedure for issuing a formal opinion as described in revproc_2002_1 2002_1_irb_1 is followed your request does not conform to the requirements of revproc_2002_1 and therefore does not provide the necessary information to issue a formal opinion applying code sec_132 to your specific facts however we are able to provide you with the following general information regarding qualified_parking as set forth in code sec_132 and sec_1_132-9 code sec_132 provides that employers may exclude from their employees’ gross_income any fringe benefit that qualifies as a qualified_transportation_fringe which includes certain benefits that employers provide to their employees for commuting to work code sec_132 defines the term qualified_transportation_fringe to include transportation benefits provided by an employer to an employee for travel in a commuter_highway_vehicle eg van_pooling if such travel is between the employee’s residence and place of employment any transit_pass and qualified_parking the monthly amount that may be excluded from an employee’s gross_income is dollar_figure for the aggregate benefits of transportation by commuter vehicle and by transit_pass and dollar_figure for qualified_parking qualified_parking means parking provided to an employee on or near the employer’s business_premises or on or near the location from which the employee commutes to work by transportation by mass transit commuter_highway_vehicle car pool or by a person in the business of transporting persons for compensation or hire code genin-126054-02 f c sec_1_132-9 q a-4 qualified_parking is not limited to multiple- occupancy vehicles but may include single-occupancy vehicles as long as the code and regulation requirements are met see sec_1_132-9 ex q a-14 however qualified_parking does not include any parking on or near property used by the employee for residential purposes code sec_132 code sec_132 provides that an employer may allow an employee the choice of receiving either a fixed amount of cash compensation at a specified future date or a fixed amount of qualified_transportation_fringe benefit to be provided at a future date in other words an employer may provide an employee with a pretax reduction of the employee’s compensation to pay for the costs of the employee’s use of transportation by commuter_highway_vehicle or by transit_pass or for qualified_parking as defined under code sec_132 a compensation reduction election must be made before the employee is able to currently receive the cash or other taxable_amount at the employee’s discretion sec_1_132-9 q a-14 the period for which the qualified_transportation_fringe benefit will be provided must be specified in the election and cannot begin before the election is made sec_1_132-9 q a-14 i have enclosed the final regulations for code sec_132 which are sec_1_132-9 qualified_transportation_fringe_benefits for your information the rules concerning the pretax application of qualified_parking benefits are set forth in q a-11 through which may be helpful for your determination if after applying the above-listed law to your facts you determine that parking by your employees is qualified_parking per code sec_132 then you as an employer may choose to apply the benefit as a pretax reduction of the employee’s compensation as provided in the code and regulations as you requested in the fax cover sheet for your letter we are sending our response to you by facsimile and by first class mail if you have any questions please do not hesitate to call at sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosure
